Exhibit 10

PURCHASE AND SALE AGREEMENT

 

Between

CORPORATE REALTY INCOME FUND I, L.P.
(Seller)

 

and

 

ADLER REALTY INVESTMENTS, INC.
(Purchaser)

 

901-909 NE Loop 410
San Antonio, Texas

 

Dated as of April 28, 2006




PURCHASE AND SALE AGREEMENT

          This Purchase and Sale Agreement (“Agreement”) is made as of April 28,
2006 (the “Effective Date”), by and between CORPORATE REALTY INCOME FUND I,
L.P., a Delaware limited partnership (“Seller”), and ADLER REALTY INVESTMENTS,
INC., a California corporation (“Purchaser”).

          A.     Seller owns in fee simple a certain parcel of real property
located in the City of San Antonio, County of Bexar, State of Texas, commonly
referred to as 901 NE Loop 410 (collectively, as hereinafter described, “Real
Property”).

          B.     Subject to the terms and conditions herein, Seller desires to
sell and Purchaser desires to purchase the Real Property together with the other
property described in Section 1.1.

          NOW THEREFORE, in consideration of the mutual covenants contained
herein, Seller and Purchaser agree as follows:

1.       PURCHASE AND SALE

 

1.1

Property

 

          Subject to the terms and conditions hereof, Seller hereby agrees to
sell, convey and assign to Purchaser, and Purchaser hereby agrees to purchase
and accept from Seller on the Closing Date (as defined in Section 4.1 below) the
following (collectively, the “Property”):

 

 

 

 

(a)

the Real Property, which is legally described on Exhibit A attached hereto,
together with any and all rights, privileges and easements appurtenant thereto
that are owned by Seller, including without limitation all of Seller’s right,
title and interest, if any, in and to all minerals, oil, gas and other
hydrocarbon substances on and under the Real Property;

 

 

 

 

(b)

all buildings located on the Real Property, and all other improvements and
fixtures located on the Real Property that are owned by Seller, if any,
including without limitation any apparatus, equipment and appliances
incorporated therein and used in connection with the operation and occupancy
thereof, such as heating and air conditioning systems and facilities used to
provide any utility service, ventilation, or other services thereto, but
excluding fixtures owned by tenants (all of which are collectively referred to
as the “Improvements”);

 

 

 

 

 

(c)

all right, title and interest of Seller in and to any furniture, furnishings,
artwork, decorations and other tangible personal property located on and used in
connection with the Real Property and Improvements, including without limitation
the personal property listed on Schedule 1 (the “Personal Property”);

 

 

 

 

(d)

all assignable or transferable intangible property, including, but not limited
to:  (i) all guaranties and warranties (including guaranties and warranties
pertaining to construction of the Improvements); (ii) all air rights, excess
floor area rights and other development rights relating or appurtenant to the
Real Property or the Improvements; (iii) all rights to obtain utility service in
connection with the Improvements and the Real Property; (iv) all assignable
licenses and other governmental permits and permissions relating to the Real
Property, the Improvements or the operation thereof, including without
limitation the




 

 

licenses and permits listed on Schedule 2 (the “Permits”); and (v) all
assignable contracts and contract rights relating to the Real Property or the
Improvements, including the contracts listed on Schedule 3 (the “Service
Contracts”), which shall survive the Closing (all of the foregoing are
hereinafter collectively referred to as the “Intangible Property”); and

 

 

 

 

(e)

All right, title and interest of Seller in and to the leases and other occupancy
agreements covering all or any portion of the Real Property or the Improvements
to the extent they are in effect on the date of Closing (collectively the
“Leases”), together with all current rents and other sums due thereunder (the
“Rents”) and any and all security deposits in connection therewith (the
“Security Deposits”).  The Leases, in each case together with the current
monthly rent and Security Deposit relative thereto, are set forth on Schedule 4
(the “Rent Roll”).

 

 

 

2.

PURCHASE PRICE

 

 

 

          Purchaser shall pay as the total Purchase Price for the Property
(“Purchase Price”) the amount of Fifteen Million Five Hundred Seventy-Five
Thousand and No/100ths U.S. Dollars ($15,575,000.00), which shall be payable as
follows:

 

 

 

 

2.1

Deposit

 

 

 

 

Concurrently with the receipt by Purchaser of a fully executed copy of this
Agreement, Purchaser shall cause One Hundred Thousand and No/100ths U.S. Dollars
($100,000.00) (collectively with all interest accrued thereon, the “Deposit”) to
be delivered by wire transfer to Escrow Holder (as hereinafter defined), to be
held by the Escrow Holder in accordance with the terms and conditions of this
Agreement.  The Deposit shall be held in an interest bearing account or
instrument, as approved by Purchaser, as an earnest money deposit and, except as
otherwise set forth herein, shall be applied toward the Purchase Price at
Closing.  Purchaser will provide Escrow Holder with its Taxpayer Identification
Number and such additional information and documents as may be required by
Escrow Holder.

 

 

 

 

The Escrow Holder shall be subject to the following terms and conditions:

 

 

 

 

(a)

The duties and obligations of the Escrow Holder shall be determined solely by
the express provisions of this Agreement and no implied duties and obligations
shall be read into this Agreement against the Escrow Holder.

 

 

 

 

(b)

The Escrow Holder shall be entitled to rely, and shall not be subject to any
liability in acting in reliance, upon any joint writing furnished to the Escrow
Holder by Purchaser and Seller and shall be entitled to treat as genuine the
document it purports to be, including any such letter, paper or other document
furnished to the Escrow Holder in connection with this Agreement.

 

 

 

 

(c)

In the event of any disagreement between Purchaser and Seller resulting in
adverse claims and demands being made in connection with or against the funds
held in the escrow created hereby, the Escrow Holder shall refuse to comply with
the claims and demands of either party until such disagreement is finally
resolved, either by Purchaser and Seller, as evidenced by a joint writing
reflective thereof delivered to the Escrow Holder pursuant to subparagraph (b)
above, or by a court of competent jurisdiction (in proceedings which the Escrow
Holder or any other party may initiate, it being understood and agreed by
Purchaser and Seller that the Escrow Holder has the authority (but no
obligation) to initiate such proceedings).

2




 

(d)

Subject to the provisions of Section 11.13 below and Seller’s right to retain
the Deposit as liquidated damages pursuant to Section 12 below, in the event of
a termination of this Agreement by either Seller or Purchaser as permitted by
the terms of this Agreement, the Escrow Holder is authorized and directed by
Seller and Purchaser to deliver the Deposit (as hereinafter defined) to the
party hereto entitled to same pursuant to the terms hereof no sooner than the
fifth Business Day and no later than the tenth Business Day following receipt by
the Escrow Holder and the non-terminating party of written notice of termination
delivered in accordance with Section 10 of this Agreement from the terminating
party and receipt of evidence satisfactory to the Escrow Holder that the
non-terminating party has in fact received written notice of such termination in
accordance with Section 10 of this Agreement, unless the non-terminating party
hereto notifies the Escrow Holder that it disputes the right of the other party
to receive the Deposit.  In such event, the Escrow Holder shall either continue
to hold the Deposit or interplead the Deposit into a court of competent
jurisdiction until such dispute is resolved, as more specifically provided in
Section 2.1(c) above.  All attorney’s fees and costs of the Escrow Holder
incurred in connection with such dispute or interpleader shall be assessed
against the party that is not awarded the Deposit, or if the Deposit is
distributed in part to both parties then in the inverse proportion of such
distribution.

 

 

 

 

2.2

Interest

 

 

 

          Except as provided in Section 2.1 above and in other provisions of
this Agreement where Seller shall be entitled to retain the Deposit as
liquidated damages pursuant to Section 12 below, interest on the Deposit shall
accrue to the benefit of Purchaser.

 

 

 

 

2.3

Cash at Closing

 

 

 

          The balance of the Purchase Price, plus any other amounts required to
be paid by Purchaser at Closing, and plus or minus any prorations and credits as
provided for in this Agreement, in the form of immediately available U.S. funds,
shall be deposited by Purchaser into escrow with the Escrow Holder, in time to
allow the Closing to occur on the Closing Date (as hereinafter defined) by wire
transfer as more particularly set forth in Section 4.3 below.

 

 

 

3.

TITLE; INSPECTION; ESTOPPELS

 

 

 

3.1

Title Commitment; Survey

 

 

 

 

(a)

Concurrently with the receipt by Purchaser of a fully executed copy of this
Agreement, Purchaser shall order from Chicago Title Insurance Company, Attn: 
Joyce Strazzulla (“Title Company”) a commitment (the “Title Commitment”) for an
Owner’s Policy of Title Insurance (Form T-1), and a copy of all recorded
documents referred to in the Title Commitment as exceptions to title to the
Property (the “Title Documents”).

 

 

 

 

(b)

Purchaser acknowledges that prior to the Effective Date, Seller has delivered to
Purchaser an ALTA survey of the Real Property and Improvements made by Papa
Dawson Engineers dated February 1997 (the “Existing Survey”).  Purchaser shall
have the right, at its sole cost and expense, to obtain a current survey of the
Real Property and Improvements or to update the Existing Survey (the “Survey”)
in accordance with the Minimum Standard Detail Requirements and Classifications
for ALTA/ACSM Land Title Surveys published in 2005.

3




 

3.2

Review of Title

 

 

 

          Purchaser shall have until 5:00 p.m. Central Standard Time on the Out
Date (as defined below) to review  the Title Commitment, Title Documents and
Survey (collectively, “Title Evidence”) (the “Title Approval Date”) and render
any objections as to matters of title in writing to Seller.  Any matters shown
in the Title Evidence not timely objected to by Purchaser shall be deemed waived
and Purchaser shall be deemed to agree to acquire the Property subject to such
exceptions (collectively, “Permitted Exceptions”) hereunder.  Except for
Required Removal Objections (as defined below), which must be removed by Seller,
Seller, in its sole and absolute discretion, may elect to remove or satisfy any
such objections, provided that Seller shall have three (3) Business Days from
the date of receipt of such objections to identify such objections that Seller
so elects to remove or satisfy.  Subject to Purchaser’s approval, which may be
granted in Purchaser’s sole and absolute discretion, Seller may cause the Title
Company to issue a title endorsement or “insure over” any objection (each, a
“Seller Endorsement”) and it shall have the same effect as if such objection was
removed or satisfied by Seller.  If Seller does not elect to remove, insure over
or satisfy such objections within such time or thereafter delivers written
notice to Purchaser that notwithstanding Seller’s reasonable efforts, such
objections may not be cured, then Purchaser may, by written notice to Seller
within five (5) days after the expiration of such time or the delivery of such
written notice, either (a) terminate this Agreement without any liability on its
part, in which case the Deposit shall be refunded to Purchaser, Purchaser shall
return all documents, including all Due Diligence Documents (as hereinafter
defined in Section 3.6(d)) received from Seller or Seller’s agents, to Seller
and neither party shall have any further rights or obligations hereunder (except
as set forth in Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and 11.12 hereof), or
(b) proceed to Closing and take title subject to such objections, in which case
such non-cured objections shall become Permitted Exceptions hereunder.  After
the Title Approval Date but prior to the Closing Date, Purchaser shall also have
the right to disapprove in writing any additional item not previously set forth
in the Title Commitment that Title Company intends to show as an exception to
title in the Title Policy.  Any such additional item not specifically
disapproved in writing delivered within three (3) Business Days following
Purchaser’s receipt of written notice of such additional item shall be deemed
approved.  Seller shall have until Closing to remove or cause Title Company to
insure over (subject to Purchaser’s approval, which may be granted in
Purchaser’s sole and absolute discretion) any such disapproved item at Seller’s
own expense.  Seller may elect to (a) extend the Closing until the day after the
date upon which Seller is able to remove or cause Title Company to insure over
(subject to Purchaser’s approval, which may be granted in Purchaser’s sole and
absolute discretion) any such disapproved item (but in no event shall such
extension exceed ten (10) Business Days after the Closing Date), or (b)
terminate this Agreement, unless Purchaser elects to take title subject to such
disapproved item, and, if Seller elects to terminate this Agreement, Purchaser
shall return all documents, including all Due Diligence Documents received from
Seller or Seller’s agents, to Seller and the Deposit shall be returned to
Purchaser and, thereupon, neither Seller nor Purchaser shall have any further
obligation hereunder (except as set forth under Sections 3.5(a) and (e), 3.6(b),
9.1, 11.2 and 11.12 hereof).  Notwithstanding anything in this Agreement to the
contrary, and notwithstanding any approval or consent given by Purchaser
hereunder, Seller shall cause all mortgages and deeds of trust encumbering
Seller’s interest in the Real Property, and all mechanic’s liens filed against
the Property relating to work performed on the Property and contracted for by
Seller (collectively “Required Removal Objections”), to be released and
reconveyed from the Real Property, or, with respect to such mechanic’s liens,
otherwise bonded, on or prior to the Closing and shall cause the Title Company
to insure title to the Real Property as vested in Purchaser without any
exception for such matters.

4




 

3.3

Vesting of Title

 

 

 

          At Closing, Seller shall convey all of Seller’s right, title and
interest in and to the Real Property and Improvements to Purchaser by limited
warranty deed (as further described in Section 4.2(a)(i) below), subject to the
Permitted Exceptions, and shall convey Seller’s interest in the Personal
Property to Purchaser by bill of sale (as further described in Section
4.2(a)(ii) below).

 

 

 

 

3.4

Title Insurance

 

 

 

          At Closing, the Title Company shall issue to Purchaser an extended
ALTA Owner’s Policy of Title Insurance (Form T-1) in the amount of the Purchase
Price insuring that title to the Real Property and Improvements is vested in
Purchaser subject only to the Permitted Exceptions (the “Title Policy”),
provided that, if required by the Title Company, Purchaser shall, at its sole
cost and expense, update the Existing Survey and deliver a copy of same, or the
Survey, certified to the Title Company in a manner that will allow the Title
Company to issue any additional coverage title policy.

 

 

 

 

3.5

Inspection Period

 

 

 

          Purchaser shall have until 5:00 p.m. Central Standard Time on the date
that is thirty-two (32) days after the Effective Date (the “Inspection Period”)
to inspect the Property and the Due Diligence Documents, and to perform such
other due diligence with respect to the Property as Purchaser reasonably deems
necessary, subject to the rights of tenants in possession of the Property. 
Purchaser may, on or before the expiration of the Inspection Period (the “Out
Date”), in its sole discretion, advise Seller and Escrow Holder, in writing, of
its election to proceed or not to proceed with the purchase of the Property.  If
Purchaser, in its sole discretion, decides that it will not proceed with the
purchase of the Property, Purchaser shall on or before the Out Date give notice
to Seller and Escrow Holder that it is terminating this Agreement.  If Purchaser
fails to notify Seller and Escrow Holder of its decision on or before the Out
Date, Purchaser shall be deemed to have elected to terminate this Agreement
pursuant to this Section 3.5.  Upon any termination, in the absence of a default
by Purchaser, the Deposit shall be refunded to Purchaser, all documents,
including all Due Diligence Documents, received from Seller or Seller’s agents,
shall be returned by Purchaser to Seller, Purchaser shall, at Seller’s request,
at no cost to Seller, without representation or warranty, deliver to Seller true
and correct copies of all third party reports obtained by Purchaser with respect
to the Property, and, subject to Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and
11.12 hereof, neither party shall have any further rights or obligations
hereunder.  In the event Purchaser notifies Seller of its election to proceed
with the purchase, then this Agreement will not be terminated, the Deposit shall
become non-refundable (subject to the other terms and conditions of this
Agreement) and Seller and Purchaser shall proceed to Closing in accordance with
the terms and conditions hereof and the Inspection Period termination rights
shall be deemed waived by Purchaser.  Purchaser shall not undertake any soil
borings, ground water testing or other “Phase II” investigative procedures
without first having obtained the prior written consent of Seller.  In
connection with Purchaser’s inspection of the Property, Purchaser agrees that:

 

 

 

 

(a)

All inspection fees, engineering fees, or other expenses of any kind incurred by
Purchaser relating to the inspection of the Property will be at Purchaser’s sole
cost and expense;

 

 

 

 

(b)

Purchaser will give Seller reasonable advance notice of the dates of all
inspections and will schedule all tests and inspections during normal business
hours whenever feasible unless otherwise requested by Seller;

5




 

(c)

Seller will have the right to have one or more representatives of Seller
accompany Purchaser and Purchaser’s representatives, agents or designees while
they are on the Property;

 

 

 

 

(d)

Any entry by Purchaser, its representatives, agents or designees will not
unreasonably interfere with Seller’s use of the Property or with the operations
of any tenant;

 

 

 

 

(e)

Purchaser will restore any damage caused to the Property by Purchaser’s entry on
the Property for inspection purposes at Purchaser’s sole cost and expense if
this transaction does not close; and

 

 

 

 

(f)

In making any inspection hereunder, Purchaser will treat and will cause any
representative of Purchaser to treat all information obtained by Purchaser
pursuant to the terms of this Agreement as strictly confidential in accordance
with Section 11.12 below.

 

 

 

Purchaser shall have the right to further inspect the Property as provided in
Section 3.6(b) hereafter (during normal business hours and upon notice to
Seller), including for the purpose of confirming that the Property is in the
same condition at Closing as existing at the end of the Inspection Period,
reasonable wear and tear excepted; provided, however, that such continuing right
of inspection shall in no way be deemed to extend or resurrect the Inspection
Period or constitute a condition to Closing, subject however, to the other terms
and conditions of this Agreement.  For purposes of this Agreement, the term
“Business Day” shall mean a day other than any Saturday, Sunday, or day upon
which national banks in San Antonio, Texas, or the Escrow Holder, are not open
for general banking business.

 

 

 

          The covenants of Purchaser contained in this Section 3.5(a) and (e)
shall survive the Closing Date or any earlier termination of this Agreement.

 

 

 

 

 

3.6

Furnishing of Information

 

 

 

 

 

(a)

In furtherance of Purchaser’s rights set forth above, Seller has furnished, or
within one (1) Business Day after the Effective Date will deliver to Purchaser’s
office in California, to the extent in Seller’s possession or control, copies of
the following:

 

 

 

 

 

 

(i)

a current rent roll (the “Rent Roll”) with respect to the Property attached as
Schedule 4, together with copies of all Leases and amendments and/or
modifications currently in effect, together with a list pertaining to the status
of rental payments by tenants under the Leases and any delinquencies in
connection therewith;

 

 

 

 

 

 

(ii)

copies of the environmental, geology, and all other property condition reports
in Seller’s possession, which are identified on Schedule 5, and any other
environmental study or report of the Property prepared for Seller;

 

 

 

 

 

 

(iii)

copies of the Service Contracts, including any property management agreement
(Seller has previously indicated to Purchaser that there is no property
management agreement);

 

 

 

 

 

 

(iv)

copies of all warranties relating to the Property or any portion thereof or any
of Seller’s equipment or the building systems therein;

 

 

 

 

 

 

(v)

copies of licenses and permits relating to the Property and its operations;

6




 

 

(vi)

copies of the originally issued certificate of occupancy for each of the two (2)
buildings constituting the Property;

 

 

 

 

 

 

(vii)

copies of the current tax bill for the Property, and documentation concerning
any property tax appeals during the past three years;

 

 

 

 

 

 

(viii)

the most recent survey of the Property;

 

 

 

 

 

 

(ix)

operating statements regarding operation of the Property for the previous three
(3) years and the year to date income expense reports relating to the operation
of the Property for 2006 to date;

 

 

 

 

 

 

(x)

copies of all utility bills for the past (12) twelve months of operations;

 

 

 

 

 

 

(xi)

copies of any documentation relating to litigation that is in process;

 

 

 

 

 

 

(xii)

all common area maintenance and/or expense pass through reconciliations for the
past three (3) years, including the current estimates;

 

 

 

 

 

 

(xiii)

aging report; and

 

 

 

 

 

 

(xiv)

site plans for the Property.

 

 

 

 

 

(b)

Seller will allow Purchaser and Purchaser’s agents reasonable access to the
Property during regular business hours to inspect the Property during the
Inspection Period and thereafter until the earlier of any termination of this
Agreement and the Closing Date, subject to Section 3.6(c) below and the terms of
the Leases.  Purchaser hereby indemnifies, defends and holds Seller and the
Property harmless from any and all costs, loss, damages or expenses, of any kind
or nature (including, without limitation, mechanics’ liens and reasonable
attorneys’ fees and expenses) directly arising out of or resulting from or
caused by such inspection, investigation, entry and/or other activities upon the
Property by Purchaser, its employees, agents, contractors, subcontractors,
and/or assigns.  Notwithstanding anything to the contrary herein, the indemnity
set forth in this Section 3.6(b) shall survive (i) any termination of this
Agreement and (ii) the Closing and shall not be merged therein.

 

 

 

 

 

(c)

During any period of entry upon the Property prior to Closing, Purchaser shall
maintain, with insurance companies acceptable to Seller, the following
insurance:  Worker’s Compensation Insurance as required by law and Employer’s
Liability Insurance; Comprehensive General Liability or Commercial General
Liability insurance, with limits of not less than One Million Dollars
($1,000,000).  Each policy of insurance shall name Seller as an additional
insured.  Further, each policy of insurance shall state that such policy is
primary and noncontributing with any insurance carried by Seller.  Such policy
shall contain a provision that the naming of the additional insured shall not
negate any right the additional insured would have as a claimant under the
policy if not so named and shall contain severability of interest and
cross-liability clauses.  A certificate, together with any endorsements to the
policy required to evidence the coverage which is to be obtained hereunder,
shall be delivered to Seller prior to the entry onto the Property by Purchaser
or its agents.  The certificate shall expressly provide that no less than ten
(10) days prior written notice shall be given Seller in the event of any
material alteration

7




 

 

to or cancellation of the coverages evidenced by said certificate.  A renewal
certificate for each of the policies required by this Section 3.6(c) shall be
delivered to Seller not less than ten (10) days prior to the expiration date of
the term of such policy.  Any policies required by the provisions of this
Section may be made a part of a blanket policy of insurance with a “per project,
per location endorsement” so long as such blanket policy contains all of the
provisions required herein and does not reduce the coverage, impair the rights
of the other party to this Agreement or negate the requirements of this
Agreement.

 

 

 

 

(d)

In addition to the information to be furnished to Purchaser under Section 3.6(a)
above, Seller shall make available to Purchaser for inspection and copying on
site at the Property or at the business office of Seller or its agents or
otherwise, or at Seller’s option deliver to Purchaser, such documents, materials
and information concerning the Property as Seller may have in its possession or
under its control (including without limitation (i) lease files; (ii) copies of
financial statements, if any, for the Property for the last three (3) years and
copies of such historical information in the possession of Seller or Seller’s
agents regarding operating expenses of the Property; (iii) guaranties,
warranties, licenses, governmental permits (including certificates of
occupancy); (iv) relevant, pertinent reports and agreements in the possession of
Seller or Seller’s agents pertaining to the Property, if any (i.e., engineering
reports, environmental reports, development records and as-built plans and
specifications), excluding only (x) materials that Seller shall have obtained or
developed in connection with the potential sale of the Property, including
analyses of the value of the Property, and (y) materials that are subject to
attorney-client privilege or work-product doctrine (collectively with the
information described in Section 3.6(a) above, the “Due Diligence Documents”). 
Seller shall reasonably cooperate with Purchaser to obtain any consents required
in connection with an assignment of any of the Due Diligence Documents.  All of
the Due Diligence Documents are confidential and shall not be distributed or
disclosed by Purchaser to any person or entity not associated with Purchaser in
accordance with Section 11.12 hereof.  Seller agrees to deliver to Purchaser a
copy of any written notices which Seller receives prior to Closing from any
governmental authority pertaining to any violation of law or ordinance
regulating the use of the Property which are received by Seller prior to the
Closing Date and of any notice which Seller receives prior to Closing from any
tenant regarding any default under any Lease.  If the transaction fails to close
for any reason whatsoever, Purchaser shall return to Seller all copies of the
Due Diligence Documents which Seller or its agents may have delivered to
Purchaser in accordance with this Section 3.6.  THE FURNISHING OF ANY MATERIALS,
DOCUMENTS, REPORTS, OR AGREEMENTS DESCRIBED ABOVE SHALL NOT BE INTERPRETED IN
ANY MANNER AS A REPRESENTATION OR WARRANTY OF ANY TYPE OR KIND BY SELLER, ANY
PARTNER OF SELLER OR AGENT OF SELLER, OR ANY OFFICER, DIRECTOR, OR EMPLOYEE OF
SELLER, OR ITS AGENTS, OR ANY OTHER PARTY RELATED IN ANY WAY TO ANY OF THE
FOREGOING.

 

 

 

 

3.7

Tenant Estoppel Certificates.

 

 

 

          At least five (5) Business Days prior to the Closing, Seller shall
deliver to Purchaser copies of estoppel certificates (the “Estoppel
Certificates”) duly executed by the respective tenants under Leases covering not
less than eighty-five percent (85%) of the rentable square footage of the
Improvements currently under lease to tenants, excluding such portion of the
Improvements currently operated as “Executive Suites”, provided, however, that
in all events Seller shall deliver an estoppel certificate from each tenant
occupying 5,000 or more rentable square feet of the Improvements.  The Estoppel
Certificates

8




shall be in such form as may be required under the terms of the applicable
Lease, or in the absence of such form for any tenant, substantially in the form
requested by Purchaser.  In this regard, Purchaser shall provide to Seller a
sample form promptly after it determines the requirements of its lender. 
Thereafter, Seller shall promptly prepare the Estoppel Certificates and use its
commercially reasonable efforts to obtain signatures from the tenants under the
Leases.  Seller shall not be deemed to be in default of its obligations under
this Agreement as a result of Seller’s failure to deliver such Estoppel
Certificates.

 

 

 

 

4.

CLOSING

 

 

 

 

 

4.1

Closing

 

 

 

 

          The purchase and sale of the Property (“Closing”) shall occur within
the period expiring thirty (30) days after the termination of the Inspection
Period except that if such day shall not be a Business Day, the Closing shall
occur on the next Business Day thereafter (the “Closing Date”); provided,
however, that each of Seller and Purchaser shall be entitled to one (1)
extension of the Closing Date for a period not to exceed ten (10) days upon
prior written notice thereof to the other party.  In addition, Purchaser shall
be entitled to one (1) additional extension of the Closing Date for a period not
to exceed twenty (20) days upon prior written notice thereof to Seller, provided
that concurrently with the giving of such notice, Purchaser shall pay Seller the
sum of Twenty-Five Thousand Dollars ($25,000), which sum shall be immediately
non-refundable to Purchaser but shall be credited against the Purchase Price at
Closing.  Seller and Purchaser agree that this transaction shall close in escrow
through the Title Company, which shall serve as escrow holder hereunder (“Escrow
Holder”).  In this regard, Seller and Purchaser shall execute Escrow Holder’s
standard form general provisions and such other instructions consistent herewith
as Escrow Holder may require and are reasonably acceptable to Seller and
Purchaser;  provided, however, nothing in such general provisions or
instructions shall constitute an amendment to or modification of this Agreement
and, in the event of any conflict, the terms of this Agreement shall prevail. 
Purchaser and Seller shall endeavor to conduct a “pre-closing” on the Business
Day prior to the Closing Date with title transfer and payment of the Purchase
Price to be completed on the Closing Date as set forth in Section 4.3 below.

 

 

 

 

 

4.2

Transactions at Closing

 

 

 

 

 

At least one (1) Business Day prior to the Closing Date:

 

 

 

 

 

(a)

Seller shall deliver or cause to be delivered to Escrow Holder the following
documents (collectively, the “Conveyance Documents”) duly executed and
acknowledged where appropriate:

 

 

 

 

 

 

(i)

A limited warranty deed (the “Deed”) conveying the Real Property and the
Improvements, subject to the Permitted Exceptions, in the form attached hereto
as Exhibit E;

 

 

 

 

 

 

(ii)

Bill of Sale in the form set forth on Exhibit B attached hereto, conveying the
Personal Property to Purchaser;

 

 

 

 

 

 

(iii)

Two counterparts of the Assignment and Assumption Agreement (the “Assignment”)
in the form set forth on Exhibit C attached hereto, conveying all interest of
Seller as landlord in and to the Leases pertaining to the Real Property and
Improvements as more specifically set forth on Schedule B to the Assignment and
Assumption Agreement; and in and to any equipment leases, commission agreements
and service contracts, as set forth on Schedules C, D and E, respectively, to
the Assignment and Assumption Agreement;

9




 

 

(iv)

Certificate of non-foreign status in the form set forth on Exhibit D attached
hereto, to confirm that Purchaser is not required to withhold part of the
Purchase Price pursuant to Section 1445 of the Internal Revenue Code of 1986, as
amended;

 

 

 

 

 

 

(v)

Original executed copies of all Leases; provided, however, that the original
Leases shall be held at the Property for delivery to the Purchaser incident to
the Closing;

 

 

 

 

 

 

(vi)

Information required by the Title Company to comply with the real estate
reporting requirements set forth in Section 6045(e) of the Internal Revenue Code
of 1986, as amended;

 

 

 

 

 

 

(vii)

Certificate confirming that the representations and warranties of Seller under
this Agreement remain true and correct in the form attached hereto as Exhibit G;

 

 

 

 

 

 

(viii)

Evidence as to the authority of the person or persons executing documents on
behalf of the Seller reasonably acceptable to Purchaser and the Title Company;

 

 

 

 

 

 

(ix)

The Service Contracts which survive Closing, as provided in Section 9.5 below,
together with such leasing and property files and records pertaining to
day-to-day operation, leasing and maintenance of the Property, to the extent
such files and records are in the possession of Seller or Seller’s building
manager; provided, however, that such documentation shall be held at the
Property for delivery to the Purchaser incident to the Closing, and provided,
further, that proprietary information of Seller not relevant to the ownership or
operation of the Property shall not be included.  Until the earlier to occur of
(i) the sale of the Property by Purchaser, or (ii) the expiration of a period of
three (3) years after the Closing, Purchaser shall allow Seller and its agents
and representatives reasonable access without charge but without cost to
Purchaser to all files, records and documents delivered to Purchaser at the
Closing upon reasonable advance notice and at all reasonable times, to examine
and make copies of any and all such files, records and documents, which right
shall survive the Closing;

 

 

 

 

 

 

(x)

Affidavits as may be customarily and reasonably required by the Title Company,
in form reasonably acceptable to Seller;

 

 

 

 

 

 

(xi)

Closing Statement acceptable to Seller;

 

 

 

 

 

 

(xii)

An updated Rent Roll in the same form as set forth as Schedule 4, certified by
Seller as correct and complete as of the date of delivery thereof;

 

 

 

 

 

 

(xiii)

keys to all locks on the Real Property and Improvements in Seller’s or Seller’s
building manager’s possession; and

 

 

 

 

 

 

(xiv)

Such other documents as may be reasonably necessary and appropriate to complete
the Closing of the transaction contemplated herein.

10




 

 (b)

Purchaser shall deliver to Escrow Holder the following:

 

 

 

 

 

 

(i)

The Purchase Price as adjusted in Section 2.3 above, and as further adjusted to
reflect the Purchaser’s share of closing costs, and any fees as more
particularly set forth in Section 4.3 below;

 

 

 

 

 

 

(ii)

Two counterparts of a duly executed and acknowledged Assignment (as described in
Section 4.2(a)(iii) above);

 

 

 

 

 

 

(iii)

Information required by the Title Company to comply with the real estate
reporting requirements set forth in Section 6045(i) of the Internal Revenue Code
of 1986, as amended;

 

 

 

 

 

 

(iv)

Evidence of the authority of the person or persons executing documents on behalf
of Purchaser reasonably acceptable to Seller and the Title Company;

 

 

 

 

 

 

(v)

Certificate confirming that the representations and warranties of Purchaser
under this Agreement remain true and correct in the form attached hereto as
Exhibit H;

 

 

 

 

 

 

(vi)

Closing Statement acceptable to Purchaser;

 

 

 

 

 

 

(vii)

Affidavits as may be customarily and reasonably required by the Title Company,
in form reasonably acceptable to Purchaser; and

 

 

 

 

 

 

(viii)

Such other documents as may be reasonably necessary and appropriate to complete
the Closing of the transaction contemplated herein.

 

 

 

 

 

 

 

(c)

Seller and Purchaser shall execute a tenant notification letter to all tenants
under the Leases (the “Tenant Notification Letter”) in the form attached hereto
as Exhibit F, and Purchaser shall, within forty-eight (48) hours following the
Closing, cause the Tenant Notification Letter to be delivered to such tenants.

 

 

 

 

 

4.3

Title Transfer and Payment of Purchase Price

 

 

 

 

 

(a)

Purchaser agrees to deliver the cash payment specified in Section 4.2(b)(i)
above by wiring the same to the Escrow Holder so that the wire may be confirmed
in time to allow Closing to occur on the Closing Date.  In addition, after all
Purchaser’s conditions set forth in Section 7.2 have been satisfied or waived,
Purchaser shall direct the Escrow Holder to deposit or wire the same into
Seller’s designated account(s) upon the recording by the Title Company of the
documents to be executed and delivered by Seller under Sections 4.2(a) above or
upon issuance by the Title Company of, or unconditional agreement by the Title
Company to issue, the Title Policy.

 

 

 

 

(b)

Upon receipt of all items specified in Section 4.2 and following the
satisfaction or waiver of all conditions precedent to Closing and upon Title
Company issuing or committing to issue the Title Policy, Escrow Holder shall
take the following actions:

 

 

 

 

 

 

(i)

Prorate any and all amounts to be prorated pursuant to Sections 5.1 and 5.2
below;

11




 

 

(ii)

Date and cause to be recorded the Deed as of Closing and designate that the Deed
be returned directly to Purchaser after recordation;

 

 

 

 

 

 

(iii)

Issue the Title Policy to Purchaser;

 

 

 

 

 

 

(iv)

Deliver the Deposit and the balance of the Purchase Price to Seller, plus or
minus appropriate adjustments;

 

 

 

 

 

 

(v)

Credit Purchaser with the total of any and all tenant security deposits then
held by Seller under the Leases and any and all prorated rents and other items;

 

 

 

 

 

 

(vi)

Deliver properly executed copies of the Closing Statement to Seller and to
Purchaser, which Closing Statement shall have been approved by Seller and
Purchaser prior to Closing;

 

 

 

 

 

 

(vii)

Deliver to Seller a copy of the Deed as recorded and executed originals of all
documents delivered by Purchaser to Escrow Holder pursuant to Section 4.2(b)
above;

 

 

 

 

 

 

(viii)

Deliver to Purchaser executed originals of all documents delivered by Seller to
Escrow Holder pursuant to Section 4.2(a) above, other than that set forth in
Section 4.2(a)(i) above; and

 

 

 

 

 

 

(ix)

Pay any broker’s commissions as provided herein.

 

 

 

 

 

 

 

4.4

Reporting Requirements

 

 

 

 

 

 

          The Escrow Holder shall comply with all applicable federal, state and
local reporting requirements relating to the closing of the transactions
contemplated herein.  Without limiting the generality of the foregoing, to the
extent the transactions contemplated by this Agreement involve a real estate
transaction within the purview of Section 6045 of the Internal Revenue Code of
1986, as amended (the “Internal Revenue Code”), Escrow Holder shall have sole
responsibility to comply with the requirements of Section 6045 of the Internal
Revenue Code (and any similar requirements imposed by state or local law). 
Escrow Holder shall hold Purchaser, Seller and their respective counsel free and
harmless from and against any and all liability, claims, demands, damages and
costs, including reasonable attorneys’ fees and other litigation expenses,
arising or resulting from the failure of Escrow Holder to comply with such
reporting requirements.


5.

PRORATIONS; CLOSING ITEMS

 

 

 

 

5.1

Prorations; Closing Costs

 

 

 

 

(a)

The parties shall endeavor to cause the utility and service providers of Seller
to open new accounts with Purchaser effective as of the Closing Date.  If that
cannot be accomplished, the amount due on any gas, electric, water, sewer, or
other utility bill, or service contract relating to the Property shall be
prorated between Seller and Purchaser as of the Closing Date, to the extent such
utilities or service contracts are the obligation of the Seller and not a direct
or indirect obligation of a tenant under any of the Leases.  Any utility
deposits made by Seller shall be and remain the property of Seller.

12




 

(b)

All collected rents and other payments from each tenant under the Leases,
including, but not limited to, base rent, additional rent, percentage rent (if
any), and expense reimbursements, shall be prorated between Seller and Purchaser
as of the Closing Date.  The balance remaining from any security deposits or
prepaid rent under the Leases held by Seller shall be credited to Purchaser
(including the balance of estimated tax, insurance and common area maintenance
payments made to Seller by tenants under the Leases net of any payments by
Seller thereon).  Purchaser agrees to indemnify and hold harmless Seller from
and against any loss, cost or expense (including, but not limited to, attorneys’
fees and expenses) resulting from any claim for such deposits or prepaid rent
actually paid or credited to Purchaser.  If any rent or other payments under the
Leases are in arrears as of the Closing Date (“Delinquent Rents”), the amount of
any such Delinquent Rents which are collected by Purchaser shall be promptly
paid by Purchaser to Seller after Closing.  Purchaser shall be entitled to
deduct from any such payment (i) Purchaser’s reasonable costs of collection
incurred with respect to such Delinquent Rents (including attorneys’ fees), (ii)
rents due for the month in which such payment is received by Purchaser, and
(iii) rents from such tenant attributable to any period after the Closing that
are past due on the date of receipt.  Purchaser agrees to include in its normal
invoicing of tenants an appropriate statement seeking collection of any
Delinquent Rents.  Seller may make reasonable efforts to collect Delinquent
Rents from and after the Closing Date; provided, however, that Seller shall not
be entitled to pursue any action for eviction of any tenant from the Property. 
The provisions of this Section shall survive Closing and shall not be merged
therein.

 

 

 

 

(c)

All real estate taxes payable in respect of the Property shall be prorated as of
the Closing Date; provided, Seller shall be entitled to recover any
reimbursements from the tenants on account of such taxes for the period prior to
Closing, and Purchaser shall immediately remit to Seller any such reimbursements
received by Purchaser upon receipt thereof.  Any real estate taxes due and
payable for any periods subsequent to the Closing shall be the obligation of
Purchaser and any real estate taxes due and payable for any periods prior to the
Closing shall be the obligation of Seller, provided Purchaser shall cooperate
with Seller to obtain any reimbursement from any tenant in respect of any such
taxes.  Seller and Purchaser agree to mutually cooperate with each other in
connection with ongoing tax reduction proceedings relating to prior tax years,
if any, and any ongoing or future proceedings relating to the year in which the
Closing occurs, if any, and any refund resulting therefrom (to the extent not
refundable to tenants under the Leases) shall be prorated between Seller and
Purchaser based on the Closing Date, after deducting therefrom the reasonable
out-of-pocket expenses incurred by the parties.  The provisions of the
immediately preceding two sentences shall survive Closing and shall not be
merged therein.

 

 

 

 

(d)

Purchaser shall pay for the cost of recording the Deed; the premium for the
Title Policy in excess of the premium for a standard coverage policy; the cost
of any endorsements (other than Seller Endorsements) and special or extended
coverages of any nature in connection with the Title Policy; any documentary
stamp tax with respect to the recordation of the Deed and documents relating to
Purchaser’s financing; one-half (1/2) of any escrow and closing fees charged by
Escrow Holder; any surveys or updates prepared by or at the direction of
Purchaser; any taxes payable on the transfer of the Personal Property; and any
lender’s title insurance coverage on account of any other loan obtained by
Purchaser.  Purchaser shall pay for all costs relating to any financing obtained
by Purchaser in connection with its purchase of the Property, including any and
all costs incurred by Purchaser in performing any tests and investigations. 
Seller shall

13




 

 

pay for the premium for a standard coverage title policy in the amount of the
Purchase Price; the cost of the Seller Endorsements (but not the cost of any
endorsements or special or extended coverages other than the Seller
Endorsements); one-half (1/2) of any escrow and closing fees charged by Escrow
Holder; any prepayment or reconveyance fee in connection with any payoff or
release of any existing deed of trust or mortgage; and the recording fees with
respect to documents which Seller elects to place of record in order to cure
title objections raised by Purchaser to the extent Seller elects to cure the
same, as fully described in Section 3.2.  Each party shall pay its own
attorneys’ fees

 

 

 

 

5.2

Calculation of Prorations

 

 

 

          For purposes of calculating prorations, Seller shall be deemed to be
in title to the Property, and therefore entitled to the income therefrom and
responsible for the expenses thereof, through the day prior to the Closing Date
and Purchaser shall be deemed to be in title to the Property, and therefore
entitled to the income therefrom and responsible for the expenses thereof, from
and after 12:01 a.m. on the Closing Date.  All prorations shall be made on the
basis of the actual number of days of the year and month which have elapsed as
of the Closing Date.  All prorations which cannot be ascertained as of the
Closing shall be prorated on the basis of the parties’ reasonable estimate of
such amount.  Except as otherwise stated above, if necessary, the amount of
prorations shall be adjusted in cash after Closing, as and when complete and
accurate information becomes available but in any event no later than ninety
(90) days after the Closing Date; provided, however, the ninety (90) day period
shall be extended for a reasonable time for any real property tax reduction or
abatement proceeds, which are to be prorated between Purchaser and Seller
pursuant to Section 5.1(c), and for any period of time which may be required for
reconciliation of tax, insurance, and common area maintenance expenses for the
calendar year in which the Closing Date occurs.  Purchaser and Seller each agree
to reasonably cooperate with the other with respect to such final proration. 
This provision shall survive Closing and shall not be merged therein.

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

6.1

Seller’s Representations and Warranties

 

 

 

 

Seller hereby represents and warrants to Purchaser as follows:

 

 

 

 

(a)

Seller’s Entity.  Seller is a Delaware limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware. 
Seller has qualified as a foreign limited partnership in the state in which the
Property is located, and the execution and performance of this Agreement will
not violate any term of its limited partnership certificate or agreement, or any
judicial decree, statute or regulation by which it may be bound or affected.

 

 

 

 

(b)

Seller’s Authority.  Seller has full power and authority to enter into this
Agreement and to perform all its obligations hereunder, and has taken all action
required by law, its governing instruments, or otherwise to authorize the
execution, delivery and performance of this Agreement and all the deeds,
agreements, certificates, and other documents contemplated herein, and this
Agreement has been duly executed by and is a valid and binding agreement of
Seller,  enforceable in accordance with its terms, except as enforceability may
be limited by equitable principles or by the laws of bankruptcy, insolvency, or
other laws affecting creditors’ rights generally.

 

 

 

 

(c)

No Conflict or Lien.  Neither the execution or delivery of this Agreement nor
the consummation of the transactions contemplated herein will conflict with or
result in a

14



 

 

 

breach of any contract, license or undertaking to which Seller is a party or by
which any of its property is bound, or constitute a default thereunder or,
except as contemplated herein, result in the creation of any lien or encumbrance
upon the Property.

 

 

 

 

(d)

No Proceedings.  No legal or administrative proceeding is (i)  pending or to the
best of Seller’s knowledge threatened against the Property or (ii) pending or to
the best of Seller’s knowledge threatened against Seller which would materially
adversely affect the Property or Seller’s right to convey the Property to
Purchaser as contemplated in this Agreement. Seller shall have the right to, and
shall promptly, update the representation set forth herein to reflect any
proceeding that first becomes pending after the Effective Date, or of which
Seller first acquires knowledge after the Effective Date.

 

 

 

 

(e)

Leases; Service Contracts.  Seller has delivered to Purchaser a correct and
complete copy of each of the Leases and Service Contracts and any amendments
thereto.  The information regarding the Leases contained on the Rent Roll
attached as Schedule 4, which identifies all tenants of the Property as of the
Effective Date, is correct and complete as of the date of this Agreement. 
Except as set forth on Schedule 4, no commissions, tenant improvement costs or
reimbursements for improvements are due or could become due from Seller in
connection with the Leases.  To the knowledge of Seller, each of the Leases and
Service Contracts is in full force and effect, no notice has been given of any
cancellation or surrender thereof, and neither Seller nor the tenant or other
party is in default thereunder.

 

 

 

 

(f)

Violations.  Seller has no knowledge of and has not received written notice from
any governmental body, authority or agency of any violation of federal, state or
local laws, ordinances, codes, rules or regulations affecting the Property,
including any notice with respect to any Hazardous Materials (as hereinafter
defined) or of any violation of any insurance requirements relative to the
Property, any matters identified in which have not been corrected.  Seller shall
have the right to, and shall promptly, update the representation set forth
herein to reflect any notice of which Seller first acquires knowledge after the
Effective Date.

 

 

 

 

(g)

Condemnation.  Seller has no knowledge of and has received no written notice of
any pending or threatened condemnation proceedings relating to the Property. 
Seller shall have the right to, and shall promptly, update the representation
set forth herein to reflect any proceeding that first becomes pending after the
Effective Date, or of which Seller first acquires knowledge after the Effective
Date.

 

 

 

 

(h)

Commissions.  Except as set forth on Schedule 4, no leasing commissions are due
and payable with respect to the existing terms of the Leases; provided, however,
that nothing contained in this Section  6.1(h) shall be construed in any way to
modify the obligations with respect to leasing commissions and tenant
improvements described in Sections 9.2 and 9.3 hereof.

 

 

 

 

(i)

Service Contracts.  All material Service Contracts affecting the Property are
accurately set forth on Schedule 3 hereto.  Except for the Service Contracts and
Leases, Seller has not entered into any contracts, subcontracts or agreements
affecting the Property (including outstanding offers or proposals given by
Seller) that will be binding upon Buyer after the Closing.

15




 

(j)

Bankruptcy. No petition has been filed by Seller, nor has Seller received
written notice of any petition filed against Seller, under the Federal
Bankruptcy Code or any similar state or federal Law.

          Except with respect to the warranties set forth in Section 6.1, Seller
has not made any warranty or representation, express or implied, written or
oral, concerning the Property, including without limitation any representations
relating to Hazardous Materials (as defined in Section 6.3(c) below).

          All representations and warranties of Seller contained herein are
intended to and shall remain true and correct as of the Closing and shall
survive the delivery of the Deed for a period of six (6) months after Closing
and shall thereafter expire unless a claim thereunder has been commenced in
compliance with the next sentence and diligently pursued thereafter.  Any claims
by Purchaser with respect to such representations or warranties shall be
commenced by written notice to Seller within twelve (12) months after closing
and shall be diligently pursued thereafter or shall be deemed waived by
Purchaser.  Notwithstanding the foregoing, Purchaser shall have no claim against
Seller with respect to the representations and warranties set forth in this
Section 6.1 if Purchaser had actual knowledge that a representation or warranty
was untrue or inaccurate or incorrect as of the time of Closing and Purchaser
nevertheless chose to proceed with Closing hereunder.

          Whenever in this Agreement a representation of Seller is based on the
“Seller’s knowledge” or words of similar import, such reference shall be deemed
to be to the actual knowledge of Robert F. Gossett, Jr., without investigation
or inquiry of any kind.  There shall be no personal liability to said individual
arising out of said representations or warranties.  No knowledge of parties
affiliated with, employed by, or related by agency to Seller shall be imputed to
Seller or to the above-named person.

          Notwithstanding anything to the contrary contained in this Agreement,
the aggregate amount which may be collected by Purchaser pursuant to the
representations and warranties of Seller set forth herein shall not exceed
$350,000, plus any legal fees and costs awarded under Section 11.2.

 

6.2

Purchaser’s Representations and Warranties

 

 

 

 

Purchaser represents, warrants, and covenants to Seller that:

 

 

 

 

(a)

Authority to Execute; Organization.  This Agreement constitutes the valid and
binding obligation of Purchaser and is enforceable against Purchaser in
accordance with its terms, except as enforceability may be limited by equitable
principles or by the laws of bankruptcy, insolvency, or other laws affecting
creditors’ rights generally.  Purchaser is a corporation validly organized and
in good standing under the laws of the state of its organization, and the
execution of this Agreement, delivery of money and all required documents,
Purchaser’s performance of this Agreement and the transaction contemplated
hereby have been duly authorized by the requisite action on the part of the
Purchaser and Purchaser’s directors, shareholders, partners, members or
trustees.

 

 

 

 

(b)

Recording.  Purchaser shall not record this Agreement or a memorandum hereof at
any time.

 

 

 

 

(c)

Litigation.  There is no litigation pending or, to Purchaser’s knowledge,
threatened, against Purchaser or any basis therefore before any court,
regulatory authority or administrative agency that would likely result in any
material adverse change in the business or financial condition of the Purchaser.

16




 

(d)

Purchaser Experience.  Purchaser is experienced in contracting for and
investigating the suitability of real property similar to the Property for the
acquisition thereof for investment purposes and is represented or has had an
opportunity to be represented by counsel in connection with this transaction. 
Purchaser has the responsibility under this Agreement to inspect the Property
and the real estate market in sufficient detail to fully satisfy itself with
respect to the environmental conditions and the market conditions affecting the
Property including, without limitation, property values, interest rates, and
similar market factors.  Purchaser has reached its conclusions based upon its
own analysis and without relying upon representations by Seller, its employees,
agents or consultants.

 

 

 

 

(e)

Terrorist Organizations.  Purchaser is not acting, directly or indirectly, for
or on behalf of any person, group, entity or nation named by the United States
Treasury Department as a Specifically Designated National and Blocked person, or
for or on behalf of any person, group, entity or nation designated in
Presidential Executive Order 13224 as a person who commits, threatens to commit,
or supports terrorism; and it is not engaged in this transaction directly or
indirectly on behalf of, or facilitating this transaction directly or indirectly
on behalf of, any such person, group, entity or nation.

 

 

 

 

6.3

Purchaser Accepts Property “As Is”

 

 

 

 

(a)

Purchaser Acknowledgment.  As of the expiration of the Inspection Period,
Purchaser acknowledges for Purchaser and Purchaser’s successors, heirs and
assignees, (i) that Purchaser has been given full opportunity to inspect and
investigate the Property, all improvements thereon and all aspects relating
thereto, either independently or through agents and experts of Purchaser’s
choosing, (ii) that Purchaser is acquiring the Property based solely upon
Purchaser’s own investigation and inspection thereof and Seller’s
representations and warranties set forth in Section 6.1, and (iii) that the
provisions of this Section 6.3(a) shall survive Closing and shall not be merged
therein.  SELLER AND PURCHASER AGREE THAT UPON CLOSING THE PROPERTY SHALL BE
SOLD AND THAT PURCHASER SHALL ACCEPT POSSESSION OF THE PROPERTY ON THE CLOSING
DATE “AS IS, WHERE IS, WITH ALL FAULTS” WITH NO RIGHT OF SET-OFF OR REDUCTION IN
THE PURCHASE PRICE, AND THAT EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
SELLER SET FORTH IN SECTION 6.1, SUCH SALE SHALL BE WITHOUT REPRESENTATION OR
WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, WARRANTY
OF INCOME POTENTIAL, OPERATING EXPENSES, USES, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND SELLER DOES HEREBY DISCLAIM AND RENOUNCE ANY SUCH
REPRESENTATION OR WARRANTY.  PURCHASER SPECIFICALLY ACKNOWLEDGES THAT PURCHASER
IS NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER,
EXPRESS OR IMPLIED, FROM SELLER, SELLER’S AGENTS OR BROKERS, AS TO ANY MATTER
CONCERNING THE PROPERTY (EXCEPT FOR THE WARRANTIES SPECIFICALLY SET FORTH IN
SECTION 6.1), INCLUDING WITHOUT LIMITATION: (l) THE CONDITION OR SAFETY OF THE
PROPERTY OR ANY IMPROVEMENTS THEREON, INCLUDING, BUT NOT LIMITED TO, PLUMBING,
SEWER, HEATING AND ELECTRICAL SYSTEMS, ROOFING, AIR CONDITIONING, IF ANY,
FOUNDATIONS, SOIL AND GEOLOGY INCLUDING HAZARDOUS MATERIALS (AS HEREINAFTER
DEFINED), LOT SIZE, OR SUITABILITY OF THE PROPERTY OR ITS IMPROVEMENTS FOR A
PARTICULAR PURPOSE; (2) WHETHER THE APPLIANCES, IF ANY, PLUMBING

17




 

 

OR UTILITIES ARE IN WORKING ORDER; (3) THE HABITABILITY OR SUITABILITY FOR
OCCUPANCY OF ANY STRUCTURE AND THE QUALITY OF ITS CONSTRUCTION; (4) THE FITNESS
OF ANY PERSONAL PROPERTY; OR (5) WHETHER THE IMPROVEMENTS ARE STRUCTURALLY
SOUND, IN GOOD CONDITION, OR IN COMPLIANCE WITH APPLICABLE CITY, COUNTY, STATE
OR FEDERAL STATUTES, CODES OR ORDINANCES, INCLUDING, WITHOUT LIMITATION THE
REQUIREMENTS OF THE AMERICANS WITH DISABILITIES ACT, 42 USCA § 12101 et. seq. 
SUBJECT ONLY TO THE WARRANTIES EXPRESSLY SET FORTH IN SECTION 6.1, PURCHASER
FURTHER ACKNOWLEDGES AND AGREES THAT IT IS RELYING SOLELY UPON ITS OWN
INSPECTION OF THE PROPERTY AND NOT UPON ANY REPRESENTATIONS MADE TO IT BY
SELLER, ITS OFFICERS, DIRECTORS, CONTRACTORS, AGENTS OR EMPLOYEES.  ANY REPORTS,
REPAIRS OR WORK REQUIRED BY PURCHASER ARE TO BE THE SOLE RESPONSIBILITY OF
PURCHASER AND PURCHASER AGREES THAT THERE IS NO OBLIGATION ON THE PART OF SELLER
TO MAKE ANY CHANGES, ALTERATIONS, OR REPAIR TO THE PROPERTY AND PURCHASER
ACKNOWLEDGES THAT, IN THE EVENT THAT PURCHASER ELECTS TO PROCEED TO CLOSING
PRIOR TO THE EXPIRATION OF THE INSPECTION PERIOD AS PROVIDED IN THIS AGREEMENT,
PURCHASER WILL HAVE COMPLETED ITS DUE DILIGENCE WITH RESPECT TO THE PROPERTY TO
ITS SATISFACTION.

 

 

 

 

(b)

No Claim for Hazardous Materials.  Upon Closing, Purchaser, for Purchaser and
Purchaser’s successors in interest, releases Seller from, and waives all claims
and liability which Purchaser may have against Seller for, any structural,
physical and environmental condition of the Property, including without
limitation the presence, discovery or removal of any Hazardous Materials in, at,
about or under the Property, or for, connected with or arising out of any and
all claims or causes of action based upon the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (“CERCLA”), the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), the Resource Conservation
and Recovery Act (“RCRA”), the Toxic Substances Control Act (the “TSCA”), as
such acts may be amended from time to time, or any other federal or state
statutory or regulatory cause of action arising from or related to Hazardous
Materials at, in or under the Property  (collectively, the “Hazardous Waste
Laws”).  The waiver and release of Purchaser set forth in this Section 6.3(b)
shall survive the Closing Date and shall be enforceable at any time after the
Closing Date.

 

 

 

 

 

 

 

(c)

“Hazardous Materials” Defined.  For purposes of this Agreement, the term
“Hazardous Material” shall mean any substance, chemical, waste or material that
is or becomes regulated by any federal, state or local governmental authority
because of its toxicity, infectiousness, radioactivity, explosiveness,
ignitability, corrosiveness or reactivity, including, without limitation, those
substances regulated by the Hazardous Waste Laws.

 

(d)

No Representations as to Hazardous Materials.  Purchaser acknowledges that
Seller has made no representations or warranties whatsoever to Purchaser
regarding the presence or absence of any Hazardous Materials in, at, or under
the Property; provided, however, that Seller and Purchaser acknowledge that
Seller has made certain representations as to no proceedings, notices received,
knowledge or otherwise as more specifically set forth in Sections 6.1 (d), (f)
and (g).  Purchaser has made such studies and investigations, conducted such
tests and surveys, and engaged such specialists as Purchaser has deemed
appropriate to evaluate fairly the Property and its risks from an environmental
and Hazardous Materials standpoint.

18




7.

CONDITIONS TO CLOSING

 

 

 

7.1

Seller’s Conditions

          The obligation of Seller to sell and convey the Property under this
Agreement is subject to the satisfaction of the following conditions precedent
or conditions concurrent (the satisfaction of which may be waived only in
writing by Seller):

 

(a)

Delivery of Purchaser’s notice under Section 3.5 of its election to proceed with
the Closing under this Agreement.

 

 

 

 

(b)

Delivery and execution by Purchaser to Escrow Holder of all monies, items, and
other instruments required to be delivered by Purchaser to Escrow Holder and the
performance by Purchaser of all its obligations under this Agreement;

 

 

 

 

(c)

Purchaser’s covenants, warranties, and representations set forth herein shall be
true and correct as of the Closing Date; and

 

 

 

 

(d)

There shall be no uncured default by Purchaser of any of its obligations under
this Agreement.

 

 

 

 

7.2

Purchaser’s Conditions

          The obligation of Purchaser to acquire the Property under this
Agreement is subject to the satisfaction of the following conditions precedent
or conditions concurrent:

 

(a)

Delivery and execution by Seller to Escrow Holder of all monies, items and other
instruments to be delivered by Seller to Escrow Holder and the performance by
Seller of all its obligations under this Agreement, provided, however, that the
original Leases and Service Contracts which survive Closing, and the leasing and
property files and records pertaining to day-to-day operation, leasing and
maintenance of the Property, to the extent same are in the possession of Seller,
shall be held at the Property for delivery to the Purchaser incident to Closing;

 

 

 

 

(b)

Seller’s covenants, warranties and representations set forth herein shall be
true and correct as of the Closing Date;

 

 

 

 

(c)

There shall be no uncured default by Seller of any of its obligations under this
Agreement; and

 

 

 

 

(d)

Title Company shall be irrevocably committed to issue the Title Policy subject
to the Permitted Exceptions.

 

 

 

 

7.3

Failure of Condition

 

 

 

 

(a)

In the event of a failure of any condition contained in Section 7.1 or 7.2 above
which is not the result of a default by either party, the party for whose
benefit the condition existed may either waive the condition and proceed to
Closing or may terminate this Agreement

19




 

 

in which event the Deposit and all documents and funds deposited by Purchaser
shall be immediately returned to Purchaser, all documents deposited by Seller
shall be immediately returned to Seller, and neither party shall have any
further rights or obligations hereunder (except as set forth in Sections 3.5(a)
and (e), 3.6(b), 9.1, 11.2 and 11.12);

 

 

 

 

(b)

In the event of a failure of any condition contained in Section 7.2 above due to
a default by Seller, then Purchaser may in its sole discretion:


 

 

(i)

terminate this Agreement in which event the Deposit and all documents and funds
deposited by Purchaser shall be immediately returned to Purchaser, all documents
deposited by Seller shall be immediately returned to Seller, and neither party
shall have any further rights or obligations hereunder (except as set forth in
Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and 11.12);

 

 

 

 

 

 

(ii)

pursue specific performance of Seller’s obligation to convey the Property to
Purchaser in accordance with the terms of this Agreement; or

 

 

 

 

 

 

(iii)

waive such default and close the transaction.


 

(c)

In the event of a failure of any condition contained in Section 7.1 above due to
a default by Purchaser after the expiration of the Inspection Period, Seller may
in its sole discretion:

 

 

 

 

 

 

(i)

terminate this Agreement and retain as liquidated damages the Deposit, as
described in Article 12, in which event all documents deposited by Purchaser
shall be immediately returned to Purchaser, and all documents deposited by
Seller shall be immediately returned to Seller, copies of all third party
reports obtained by Purchaser shall be delivered to Seller in accordance with
Section 3.5, and neither party shall have any further rights or obligations
hereunder (except as set forth in Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and
11.12); or

 

 

 

 

 

 

(ii)

waive such default and close the transaction.

 

 

 

 

 

(d)

Seller waives any rights it may have to specific performance in the event of a
default by Purchaser with the exclusive remedy of Seller being the right to
liquidated damages more fully described in Section 12 hereof.  Purchaser waives
any right to any claim of any nature for damages or otherwise in the event of a
default by Seller and Purchaser acknowledges that its exclusive remedies in the
event of a default by Seller shall be to either terminate this Agreement in
accordance with Section 7.3(b)(i) above, to seek specific performance in
accordance with Section 7.3(b)(ii) above, or waive such default and close the
transaction in accordance with Section 7.3(b)(iii) above.

 

 

 

 

 

(e)

Anything herein to the contrary notwithstanding, in the event the transaction
herein contemplated shall fail to close in accordance with the terms and
conditions of this Agreement solely by reason of Seller’s willful and bad faith
refusal to close (when all other obligations of Seller and Purchaser have been
satisfied as herein provided), then, in addition to Purchaser’s right to
terminate this Agreement as set forth in Section 7.3(b)(i) above, upon such
termination Seller shall reimburse Purchaser an amount not to exceed $75,000 for
costs and

20




 

 

expenses actually incurred by Purchaser in connection with its due diligence and
closing related costs (including reasonable attorneys’ fees and expenses), which
sum shall be paid by Seller to Purchaser within ten (10) days of presentment by
Purchaser of invoices, receipts and such other documentation reasonably
acceptable to Seller substantiating Purchaser’s claim for reimbursement
hereunder.

 

 

 

8.

DAMAGE OR DESTRUCTION OF THE PROPERTY; CONDEMNATION

 

 

 

 

8.1

Damage or Destruction of the Property

 

 

 

 

(a)

If, between the Effective Date and the Closing Date, the Property is Materially
Damaged or Destroyed (as hereinafter defined), Purchaser may elect in writing,
within ten (10) Business Days after receipt of notice by Purchaser from Seller
of such damage or destruction (the “Casualty Notice Date”), accompanied by
information regarding the amount and payment of insurance, to terminate this
Agreement or to purchase all of the Property without regard to such damage or
destruction.  If Purchaser fails to notify Seller of Purchaser’s election,
Purchaser will be deemed to have elected not to proceed with the purchase of all
of the Property.  If Purchaser elects not to proceed, this Agreement shall
terminate in which event the Deposit and all documents and funds deposited by
Purchaser shall be immediately returned to Purchaser, all documents deposited by
Seller shall be immediately returned to Seller, and neither party shall have any
further rights or obligations hereunder (except as set forth in Sections 3.5(a)
and (e), 3.6(b), 9.1, 11.2 and 11.12).  In the event that Purchaser purchases
the Property, Seller shall have no obligation to repair any such damage or
destruction, nor shall the Purchase Price be adjusted except as provided in
8.1(b) below.  “Materially Damaged or Destroyed” shall mean damage or
destruction the repair or replacement of which either would not be permitted due
to the then effective requirements of any applicable law, ordinance, rule or
regulation of any governmental or quasi-governmental agency having jurisdiction,
or, as determined by a licensed general contractor having at least five (5)
years experience in the construction of commercial office buildings, selected by
Seller and reasonably approved by Purchaser, would exceed Seven Hundred Fifty
Thousand Dollars ($750,000) as to any casualty of a type against which insurance
is maintained (a “Major Insured Casualty”) or would exceed Three Hundred Fifty
Thousand Dollars ($350,000) as to any casualty against which insurance is not
maintained (a “Major Uninsured Casualty”).  As used herein, repair or
replacement means such repair or replacement to the Improvements as may be
required to restore the Improvements to a condition having substantially the
same design, specifications and equipment of the Improvements immediately prior
to the casualty.  If, between the Effective Date and the Closing Date, the
Property sustains  damage which is not within the definition of Materially
Damaged or Destroyed , the parties shall proceed to Closing.  If between the
Effective Date and the Closing Date, the Property is Materially Damaged or
Destroyed due to a Major Uninsured Casualty, Seller may elect in writing, within
five (5) days after the Casualty Notice Date, to terminate this Agreement.  If
Seller fails to notify Purchaser of Seller’s election, Seller will be deemed to
have elected not to proceed with the sale of all of the Property.

 

 

 

 

(b)

If Purchaser elects or is required to purchase the Property despite such damage
or destruction, Seller shall assign its rights to and Purchaser shall be
entitled to receive any insurance proceeds (with any accrued interest thereon)
at or after Closing (as the same are available) and Purchaser shall receive a
credit toward the Purchase Price (i) for the

21




 

 

insurance deductible relative to Seller’s insurance on the Property with respect
to an insured casualty, including a Major Insured Casualty, or (ii) for the cost
of repair not covered by insurance with respect to an uninsured casualty,
including a Major Uninsured Casualty.  Seller shall reasonably cooperate with
Purchaser to allow Purchaser to collect any available insurance proceeds. 
Seller agrees to maintain until the Closing the level of insurance coverage in
effect on the Property as of the Effective Date.

 

 

 

 

(c)

If, as a result of any casualty, any determination, election or agreement
required by the terms of this Section 8.1 is not made by the scheduled Closing
Date, the Closing Date shall be extended for an appropriate time, not to exceed
twenty (20) days, after such determination, election or agreement.


 

8.2

Condemnation

          If prior to Closing all or any part of the Property is subject to a
proposed taking by any public authority, Seller shall promptly notify Purchaser
in writing of such proposed taking and Purchaser may terminate this Agreement by
notice to Seller within fifteen (15) days after written notice thereof.  If
Purchaser so elects, this Agreement shall terminate in which event the Deposit
and all documents and funds deposited by Purchaser shall be immediately returned
to Purchaser, all documents deposited by Seller shall be immediately returned to
Seller, and neither party shall have any further rights or obligations hereunder
(except as set forth in Sections 3.5(a) and (e), 3.6(b), 9.1, 11.2 and 11.12). 
If Purchaser does not so elect to terminate this Agreement, Purchaser shall
accept the Property subject to the taking without a reduction in the Purchase
Price and shall receive at Closing an assignment of all of Seller’s rights to
any condemnation award to the extent that such amount does not exceed the
Purchase Price plus any legal fees and expenses actually expended in obtaining
such award, with any condemnation award in excess of such amount to be divided
equally between Seller and Purchaser.  Seller shall reasonably cooperate with
Purchaser to allow Purchaser to collect any such award.

9.

COMMISSIONS AND EXPENSES; COVENANTS


 

9.1

Payment of the Sale Commission

          Purchaser and Seller represent and warrant to each other that no real
estate broker or agent has been authorized to act on either parties’ behalf
except CB Richard Ellis (“Seller’s Agent”) under a separate commission agreement
between Seller and Seller’s Agent.  Seller will pay or cause to be paid to
Seller’s Agent at Closing, the commission payable under such commission
agreement.  Purchaser hereby indemnifies Seller and holds Seller harmless from
and against any and all demands or claims which now or hereafter may be asserted
against Seller for any brokerage fees, commissions or similar types of
compensation which may be claimed by any broker which was engaged or which
claims to have been engaged by Purchaser and all expenses and costs in handling
or defending any such demand or claim, including reasonable attorneys’ fees. 
Seller hereby indemnifies Purchaser and holds Purchaser harmless from and
against any and all demands or claims which now or hereafter may be asserted
against Purchaser for any brokerage fees, commissions or similar types of
compensation which may be claimed by any broker which was engaged or which
claims to have been engaged by Seller and all expenses and costs in handling or
defending any such demand or claim, including reasonable attorneys’ fees.  This
provision shall survive (i) any termination of this Agreement and (ii) the
Closing and shall not be merged therein.

22




 

9.2

Leasing Commissions/Tenant Improvements

 

 

 

 

(a)

Seller shall pay all leasing commissions or tenant improvement costs payable
under Leases executed prior to the Effective Date except for commissions and
costs payable by reason of any expansion, extension or renewal of such Leases
(but only to the extent such expansions, extensions or renewals are pursuant to
option rights expressly set forth in such Leases as of the Effective Date,
herein called the “Existing Rights”) occurring on or after the Effective Date,
which shall be paid by Seller and Purchaser as hereinafter provided.  A summary
of the business terms of any amendment, renewal or expansion of an existing
Lease (unless such renewal or expansion is pursuant to and in accordance with
the terms of any Existing Rights, in which case Seller and Purchaser agree that
any such renewal or expansion shall be effective upon the valid exercise by a
tenant pursuant to the terms of any such Existing Rights) or of any new Lease
which Seller wishes to execute between the Effective Date and the Closing Date
will be submitted to Purchaser prior to execution by Seller.  Purchaser agrees
to notify Seller in writing within five (5) Business Days after its receipt
thereof of either its approval or disapproval thereof, including all leasing
commissions, tenant improvement and inducement payments to be incurred in
connection therewith.  If Purchaser informs Seller within such five (5) Business
Day period that Purchaser does not approve the amendment, renewal or expansion
of the existing Lease or the new Lease (a “New Lease Agreement”), and such
notice is given after the expiration of the Inspection Period, then Seller shall
not enter into the proposed New Lease Agreement.  If such notice is given prior
to the Out Date, Seller may elect by written notice to the Purchaser prior to
the Out Date (i) not to enter into the proposed New Lease Agreement or (ii) to
proceed with such New Lease Agreement; provided, however, that in the event that
Seller elects to proceed with such New Lease Agreement and the parties shall
thereafter proceed to Closing, all leasing commissions, tenant improvement
costs, inducement payments, attorneys’ fees or other fees payable incident to
the initial tenancy under such New Lease Agreement shall be paid by Seller.  In
the event Purchaser fails to notify Seller in writing of its approval or
disapproval of any New Lease Agreement within the five (5) Business Day period
set forth above, Purchaser shall be deemed to have approved such New Lease
Agreement.  All leasing commissions and tenant improvement costs, inducement
payments, attorneys’ fees and other fees paid or expenses incurred with respect
to any New Lease Agreement (regarding which Seller has advised Purchaser in the
requisite summary of business terms delivered to Purchaser as required above)
approved or deemed approved by Purchaser as set forth above in this Section
9.2(a) shall be the obligation of Purchaser and Seller, divided pro rata based
upon an allocation determined by the rental income received by Seller relative
to such New Lease Agreement prior to Closing and the total rental income
projected to be paid during the initial term of such New Lease Agreement.

 

 

 

 

(b)

To the extent Seller shall be obligated for any leasing commissions, tenant
improvement costs, inducement payments, attorneys’ fees or other fees payable in
connection with any Lease or New Lease Agreement pursuant to Section 9.2(a)
above for which actual payment thereof has not been made by or on behalf of
Seller on or before the Closing, Purchaser shall receive a credit at Closing for
all such unpaid commissions, costs, expenses and fees.

 

 

 

 

9.3

Lease Expense Reimbursement and Assumption

          At Closing, Purchaser shall (i) reimburse Seller for all leasing
commissions, tenant improvement costs, inducement payments, attorneys’ fees and
other fees paid or expenses incurred by Seller under any

23




New Lease Agreement made on or after the Effective Date, if any, which has been
approved or deemed approved by Purchaser pursuant to Section 9.2, less the pro
rata share of all such costs and expenses otherwise payable by Seller pursuant
to the last sentence of Section 9.2(a) above and (ii) assume all obligations of
the landlord under Leases which either (a) arise after Closing or (b) are
continuing covenants of the landlord which apply after Closing, if any.

 

9.4

Maintenance of the Property; Property Personnel

          Between Seller’s execution of this Agreement and the Closing, Seller
shall continue to operate the Property in a manner consistent with the
historical operations of the Property, and shall maintain the Property in its
existing condition and repair, reasonable wear and tear excepted.

 

9.5

Service Contracts

          Seller shall not, after the date of this Agreement, enter into any
service contract affecting the Property or any amendment thereof, which shall be
an obligation of Purchaser after Closing, or waive, compromise or settle any
rights of Seller under any Service Contract which shall be assumed by Purchaser
upon Closing, or agree to, or modify, amend, or terminate any Service Contract
which shall be assumed by Purchaser upon Closing, without in each case obtaining
Purchaser’s prior written consent thereto.  Seller shall terminate at or before
Closing those existing Service Contracts that Seller is contractually entitled
to terminate without cost and that Purchaser designates to Seller, on or before
the Out Date, as not to survive Closing.

10.

NOTICES

           All notices, requests or demands to a party hereunder shall be in
writing and shall be effective (i) when received by overnight courier service or
facsimile telecommunication (provided that a copy of such notice, request or
demand is deposited into the United States mail within one (1) Business Day of
the facsimile transmission), or (ii) three (3) days after being deposited into
the United States mail (sent certified or registered, return receipt requested),
in each case addressed as follows (or to such other address as Purchaser or
Seller may designate in writing in accordance with this Section 10):

 

If to Seller:

 

 

 

Corporate Realty Income Fund I, L.P.

 

475 Fifth Avenue, 21st Floor

 

New York, New York  10017

 

Attention:  Robert F. Gossett, Jr.

 

 

 

With a copy to:

 

 

 

Arnold & Porter LLP

 

399 Park Avenue

 

New York, New York  10022

 

Attention:  Michael J. Canning, Esq.

24




 

If to Purchaser:

 

 

 

ADLER REALTY INVESTMENTS, INC.

 

21731 Ventura Boulevard, Suite 300

 

Woodland Hills, CA  91364

 

Attention:  Michael Adler

 

 

 

With a copy to:

 

 

 

Davies & Lemmis

 

5000 N. Parkway Calabasas, Suite 304

 

Calabasas, California 91302

 

Attention:  M. Randel Davies

 

 

 

If to Escrow Holder:

 

 

 

Chicago Title Insurance Company

 

700 North St. Mary’s Street, Suite 125

 

San Antonio, TX  78205

 

Attention:  Michael Guerra


11.

MISCELLANEOUS

 

 

 

11.1

Time

 

 

 

 

 

Time is of the essence in the performance of each party’s obligations hereunder.

 

 

 

 

11.2

Attorneys’ Fees

          If any legal action, arbitration or other proceeding is commenced to
enforce or interpret any provision of this Agreement, the prevailing party shall
be entitled to an award of its attorneys’ fees and expenses.  The phrase
“prevailing party” shall include a party which receives substantially the relief
desired whether by dismissal, summary judgment, judgment or otherwise.  This
provision shall survive (i) any termination of this Agreement and (ii) the
Closing and shall not be merged therein.

 

11.3

No Waiver

          No waiver by any party of the performance or satisfaction of any
covenant or condition shall be valid unless in writing and shall not be
considered to be a waiver by such party of any other covenant or condition
hereunder.

 

11.4

Entire Agreement

          This Agreement contains the entire agreement between the parties
regarding the Property and supersedes all prior agreements, whether written or
oral, between the parties regarding the same subject.  This Agreement may only
be modified in writing.

25




 

11.5

Survival

          Except for (i) the representations and indemnity obligations of
Purchaser and Seller under this Agreement, (ii) the post-closing obligations of
Purchaser and Seller under this Agreement and (iii) as otherwise specifically
provided in this Agreement, none of the agreements, warranties and
representations contained herein shall survive Closing.

 

11.6

Successors

          Subject to Section 11.7, this Agreement shall bind and inure to the
benefit of the parties hereto and to their respective legal representatives,
successors and permitted assigns.

 

11.7

Assignment

          Purchaser shall be entitled, without Seller’s prior consent, to assign
Purchaser’s rights in and to this Agreement to an entity controlled by or under
common control with Purchaser (a “Permitted Assignee”).  Seller’s written
consent shall be required for any other assignment of Purchaser’s rights to a
nominee under this Agreement.  Any attempted unpermitted assignment, except with
Seller’s prior written consent, shall be ineffective and shall constitute a
default under this Agreement.  Notwithstanding any assignment hereunder,
Purchaser shall remain liable for the obligations of Purchaser under this
Agreement.  Purchaser represents, warrants and certifies to Seller that
Purchaser has not assigned, transferred or encumbered or agreed to assign,
transfer or encumber, directly or indirectly, all or any portion of its rights
or obligations under this Agreement.  Purchaser shall give written notice of any
proposed assignment at least five (5) Business Days prior to Closing.  If there
is an assignment permitted hereunder or if Seller approves such assignment,
Seller shall have no obligation to reissue any surveys, or title commitments
previously delivered to Purchaser, nor shall Seller be responsible for any costs
or expenses of any nature associated with such transfer.

 

11.8

Relationship of the Parties

          The parties acknowledge that neither party is an agent for the other
party, and that neither party shall or can bind or enter into agreements for the
other party.

 

11.9

Governing Law

          This Agreement and the legal relations between the parties hereto
shall be governed by and construed in accordance with the laws of the State of
Texas.

 

11.10

Possession; Risk of Loss

          Seller shall deliver to Purchaser possession of the Property on the
Closing Date, subject only to the Leases and Permitted Exceptions.  All risk of
loss or damage with respect to the Property shall pass from Seller to Purchaser
upon Closing.

 

11.11

Review by Counsel

          The parties acknowledge that each party and its counsel have reviewed
and approved this Agreement, and the parties hereby agree that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any amendments or exhibits hereto.

26




 

11.12

Confidentiality

 

 

 

 

(a)

Seller and Purchaser hereby covenant and agree that, at all times after the date
of execution hereof and prior to the Closing, unless consented to in writing by
the other party, no press release or other public disclosure concerning this
transaction shall be made, and each party agrees to use best efforts to prevent
disclosure of this transaction, other than (i) to directors and officers of the
parties, limited partners, members and/or shareholders of Seller, Purchaser or
Permitted Assignee, and employees, prospective lenders of Purchaser or Permitted
Assignee, attorneys, accountants, agents and affiliates of the parties who are
involved in the ordinary course of business with this transaction, all of which
shall be instructed to comply  with the confidentiality provisions hereof, or
(ii) as required by law or in response to lawful process or subpoena or other
valid or enforceable order of a court of competent jurisdiction.

 

 

 

 

(b)

Notwithstanding anything to the contrary contained elsewhere herein, Purchaser
hereby acknowledges that all information furnished by Seller or its agents or
representatives to Purchaser or obtained by Purchaser in the course of
Purchaser’s investigation of the Property, or in any way arising from or
relating to any and all studies or entries upon the Property by Purchaser, its
agents or representatives, shall be treated as confidential information and
further, that if any such confidential information is disclosed to unpermitted
third parties prior to the Closing, Seller may suffer damages and irreparable
harm.  In connection therewith, Purchaser hereby expressly understands,
acknowledges and agrees (i) that Purchaser will not disclose any of the contents
or information contained in or obtained as a result of any reports or studies
made in connection with Purchaser’s investigation of the Property, in any form
whatsoever (including, but not limited to, any oral information received by
Purchaser during the course of Purchaser’s inspection of the Property), to any
party prior to the Closing other than (a) the Seller, Seller’s employees, agents
or representatives, or Purchaser’s or a Permitted Assignee’s agents, employees,
representatives, attorneys, consultants or potential institutional lenders
without the prior express written consent of Seller (which consent shall not be
unreasonably withheld) or (b) as required by law or in response to lawful
process or subpoena or other valid and enforceable order of a court of competent
jurisdiction; (ii) that in making any disclosure of such information as
permitted hereunder, Purchaser will advise said parties of the confidentiality
of such information and the potential of damage to Seller as a result of any
disclosure of such information by said third party; and (iii) that Seller is
relying on Purchaser’s covenant not to disclose any of the contents or
information contained in any such reports or investigations to unpermitted third
parties prior to Closing (all of which is deemed to be confidential information
by the provisions of this Section).  In the event this Agreement is terminated,
Purchaser agrees to return to Seller all information, studies, or reports
Purchaser or Purchaser’s agents have obtained from Seller or Seller’s agents,
contractors or representatives with respect to the Property or the condition of
the Property.  In the event either Purchaser or Purchaser’s agents, employees,
representatives, attorneys, consultants or potential institutional lenders cause
a breach of Purchaser’s duty of confidentiality hereunder, Purchaser shall be
liable to Seller for damages and Seller may pursue all of its remedies afforded
it under this Agreement.  This provision shall survive (i) any termination of
this Agreement and (ii) the Closing and shall not be merged therein.

27




 

11.13

Termination

 

 

 

 

 

Upon termination of this Agreement for any reason by either party, Purchaser
shall have the obligation to return to Seller all Due Diligence Documents and
copies thereof (including the survey) and any other information or documentation
received by Purchaser from Seller or Seller’s agents with respect to the
Property and shall not disclose to any unpermitted third party the contents
thereof.

 

 

 

 

11.14

Waiver of Jury Trial

          THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT THAT EITHER PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THE PROPERTY, THE
CONVEYANCE DOCUMENTS OR ANY OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH, OR
IN RESPECT OF ANY COURSE OF CONDUCT, STATEMENTS (WHETHER ORAL OR WRITTEN), OR
ACTIONS OF EITHER PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH OF
THE PARTIES TO ENTER INTO THIS TRANSACTION.

PURCHASER’S INITIALS: MSA   SELLER’S INITIALS: RFG

 

11.15

Counterparts

          This Agreement may be executed in one or more counterparts, each of
which will be deemed an original, and the counterparts taken together shall
constitute a single agreement.

 

11.16

Limitation on Liability

          Purchaser expressly agrees that the obligations and liabilities of
Seller under this Agreement and any document referenced herein shall not
constitute personal obligations of the officers, directors, employees, agents,
affiliates, members, representatives, partners, stockholders or other principals
and representatives of Seller.  Notwithstanding anything to the contrary,
Seller’s liability, if any, arising in connection with this Agreement or with
the Property shall, prior to Closing, be limited to the remedies as set forth in
Section 7.3 of this Agreement and, post-Closing, shall be limited in accordance
with Section 6.1 of this Agreement.  The limitations of liability contained in
this section shall apply equally and inure to the benefit of Seller’s present
and future officers, directors, affiliates, members, representatives, trustees,
partners, shareholders, agents and employees, and their respective heirs,
successors and assigns.

 

11.17

Partial Invalidity

          If any term or provision of this Agreement or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each such term and provision
of this Agreement shall be valid and be enforced to the fullest extent permitted
by law.

 

11.18

Construction

          Headings at the beginning of each section and subsection are solely
for the convenience of Purchaser and Seller and are not a part of this Agreement
and shall have no effect upon the construction or interpretation of any part
hereof.  Whenever required by the context of this Agreement, the singular shall
include the plural and the masculine shall include the feminine, and vice
versa.  This Agreement

28




shall not be construed as if it had been prepared by one of the parties, but
rather as if Purchaser and Seller had prepared the same.  Unless otherwise
indicated, all references to sections and subsections are to this Agreement. 
All Exhibits referred to in this Agreement are attached hereto and incorporated
herein by this reference.  In the event the stated date for Closing or the date
on which Purchaser or Seller is required to take any action under the terms of
this Agreement is not a Business Day, the action shall be taken on the next
succeeding Business Day thereafter.

12.

LIQUIDATED DAMAGES

          IF ESCROW DOES NOT CLOSE DUE TO BREACH OR DEFAULT BY PURCHASER IN ANY
OF ITS OBLIGATIONS UNDER THIS AGREEMENT AFTER THE INSPECTION PERIOD, AND SUCH
BREACH OR DEFAULT IS NOT CURED WITHIN FIVE (5) DAYS AFTER DELIVERY OF NOTICE TO
PURCHASER, THEN SELLER SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT AND RETAIN
THE AMOUNT OF THE DEPOSIT DESCRIBED IN SECTION 2.2 AS LIQUIDATED DAMAGES. 
SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE DIFFICULT TO
DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES. 
SELLER AND PURCHASER SPECIFICALLY FURTHER AGREE AFTER NEGOTIATION THAT THIS
SECTION 12 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER,
AND SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN
EQUITY ARISING FROM OR RELATED TO A BREACH OR DEFAULT BY PURCHASER OF ITS
OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE
PROVISIONS OF THIS SECTION 12 SHALL NOT BE CONSTRUED AS A LIMITATION ON THE
OBLIGATIONS OF PURCHASER UNDER SECTIONS 3.5(a) and (e), 3.6(b), 9.1, 11.2 and
11.12  HEREOF. THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH OF THE PARTIES
TO ENTER INTO THIS TRANSACTION.

PURCHASER’S INITIALS: MSA   SELLER’S INITIALS: RFG

13.

NO RECORDING

          The provisions hereof shall not constitute a lien on the Property and
this Agreement shall not be placed or suffered to be placed by Purchaser for
recording with the office of the recorder (clerk) for the county in which the
Property is located.  Purchaser hereby appoints Seller as Purchaser’s true and
lawful attorney-in-fact, coupled with an interest, for the purposes of the
execution of such documents and doing such acts as shall be necessary to effect
the discharge of the recording of this Agreement if such recording shall have
been accomplished in violation of this Section.

14.

EFFECTIVENESS

          This Agreement shall only be effective if a counterpart is signed by
both Seller and Purchaser.

Signatures on following pages

29




          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first set forth above.

 

SELLER:

 

 

 

 

CORPORATE REALTY INCOME FUND I, L.P.

 

 

 

 

By:

/s/ Robert F. Gossett, Jr.

 

 

--------------------------------------------------------------------------------

 

 

Robert F. Gossett, Jr.

 

 

General Partner

 

 

 

 

By:

1345 Realty Corporation,

 

 

General Partner

 

 

 

 

By:

/s/ Robert F. Gossett, Jr.

 

 

--------------------------------------------------------------------------------

 

 

Robert F. Gossett, Jr.

 

 

President

 

 

 

 

PURCHASER:

 

 

 

 

ADLER REALTY INVESTMENTS, INC., a California corporation

 

 

 

 

By:

/s/ Michael S. Adler

 

 

--------------------------------------------------------------------------------

 

Name:

Michael S. Adler

 

Title:

President

 

 

 

 

ESCROW HOLDER:

 

 

 

CHICAGO TITLE INSURANCE COMPANY

 

 

 

 

By:

 

   

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

30




TABLE OF CONTENTS

EXHIBIT A

Legal Description of Property

EXHIBIT B

Bill of Sale

EXHIBIT C

Assignment and Assumption Agreement

EXHIBIT D

Seller’s Affidavit

EXHIBIT E

Form of Limited Warranty Deed

EXHIBIT F

Tenant Notification Letter

EXHIBIT G

Form of Seller’s Recertification of Representations and Warranties

EXHIBIT H

Form of Purchaser’s Recertification of Representations and Warranties

EXHIBIT I

Form of Tenant Estoppel Certificate

 

 

SCHEDULE 1

Personal Property

SCHEDULE 2

Permits

SCHEDULE 3

Service and Other Contracts

SCHEDULE 4

Rent Roll

SCHEDULE 5

Environmental and Property Condition Reports